DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 11/003683. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same invention with a very little diffense.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wyeld (US Pub, 2013/0097554) (Eff filing date of 2/10/2011) in view of Deaton et al (US Pub. 2007/0143667) (Eff filing date of app: 2/12/2007).

As to claims 1 and 19-20, Wyeld teaches a method comprising: 
receiving, by a computing device, input data indicating one or more parameters, wherein the one or more parameters relate to a patent reference, wherein a database comprising multidimensional data includes a plurality of patent references (see p. 5, “multiple search terms may be used to describe a characteristic and if the user inputs” and p. 99, object’s attributes in multi- dimensional space); 
determining, by the computing device, a group of references from the plurality of patent references based at least in part on the one or more parameters (see abstract, “displaying a collection of objects”); 
determining, by the computing device, a plurality of attributes based at least in part on the one or more parameters, the group of references, or both (see abstract, “Common metadata attributes...between object; p. 9, “each object having a plurality of associated metadata attributes,”); 
determining, by the computing device and for the plurality of attributes, a respective attribute location in a three-dimensional (3D) space, wherein the respective attribute location is indicative of a relationship of each patent reference from the group to a respective attribute of the plurality of attributes attributes (see abstract, “metadata attributes …between the objects are used to define a data space and each object is assigned a point in the dataspace.” And p. 9, “viewing space for each of the plurality of objects, wherein each dimension is based upon one or more metadata attributes and each coordinate of the point is based upon the value of the respective metadata attributes of the object”); and
causing a graphic display device to display a 3D graphical environment representing the 3D space, wherein the respective attribute location is represented in the 3D graphical environment by a respective attribute signpost (see p. 9, “there is provided a method for displaying a plurality of objects in a three dimensional (3D) viewing space on a display device”). 
Wyeld teaches in paragraph 159, user interaction with the search results thereby ensuring more relevant information is retrieved in future but does not expressly teach enabling, by the computing device, user interaction with the 3D graphical environment and the respective attribute signpost.
Deaton teaches displaying a multidimensional file visualizer, in which he teaches enabling, by the computing device, user interaction with the 3D graphical environment and the respective attribute signpost (see p. 4, interactive 3D graphics).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Wyeld. by the teaching of Deaton, because enabling, by the computing device, user interaction with the 3D graphical environment and the respective attribute signpost, would enable the method because, “Interactive 3D graphics provide a powerful navigation tool for analyzing and synthesizing vast amounts of information.”, see p. 4.

 As to claim 2, Wyeld as modified teaches wherein determining the respective attribute signpost in the 3D space comprises: 
for each patent reference from the group, determining a vector based on the plurality of attributes; determining the respective attribute signpost based on the determined vector (see Wyeld. P. 23, vector and p. 56).
As to claim 3, Wyeld as modified teaches wherein the respective attribute location is a centroid of respectively determined vectors for patent references from the group (Wyeld. P. 23, vector and p. 56).
As to claim 4, Wyeld as modified teaches wherein the plurality of attributes comprises a plurality of key terms, and wherein determining the vector for each patent reference comprises determining the vector for the patent reference based on frequencies of the key terms in the patent reference (see Wyeld, p. 23, [0024] associating a unit length projection vector in the 3D viewing space with each element of the n-tuple, wherein each unit length projection vector begins at the origin of the 3D viewing space; [0025] associating a point in the 3D viewing space with the object by projecting each n-tuple using the vector associated with each element of the 
n-tuple; “”). 

As to claim 5, Wyeld as modified teaches wherein determining respective vectors for the patent references comprises using principal component analysis (PCA) to generate a respective three-component vector for each of the patent references in the group (see Wyeld, p. 26).
As to claim 6, Wyeld as modified teaches wherein the plurality of attributes comprise a plurality of key terms, and wherein determining the respective attribute signpost comprises: carrying out principal component analysis (PCA) based on the plurality of key terms to determine, for each patent reference, respective 3D coordinates in the 3D space (see Wyeld, p. 23).
As to claim 7, Wyeld as modified teaches the method further comprising: 
for each of three axes of the 3D space, determining (a) a first subset of first one or more key terms having the most positive loading measures with respect to a principal component represented by an axis, and (b) a second subset of second one or more key terms having the most negative loading measures with respect to the principal component represented by the axis (see Wyeld, p. 23, “[0026] separately scaling each of the 3 axes, such that all points are in the range [0, 1] and the prescaling order of the points along each axis is preserved.”); 
wherein causing the graphic display device to display the 3D graphical environment further comprises, for each of the three axes of the 3D space, causing the graphic display device to display: at or near a first end of a given axis, a first graphical indication of the first subset with respect to the principal component represented by the given axis; and at or near a second end of the given axis, a second graphical indication of the second subset with respect to the principal component represented by the given axis (see Wyeld, p. 107, metadata attributes).
As to claim 11, Wyeld as modified teaches wherein the plurality of attributes comprise a plurality of key terms, and wherein determining, for each patent reference from the group, the respective attribute signpost comprises: carrying out sparse principal component analysis (PCA) based on a subset of the plurality of key terms to determine, for each patent reference, respective 3D coordinates in the 3D space (see Wyeld, p. 23).
As to claim 12, Wyeld as modified teaches wherein the 3D graphical environment comprises an augmented reality space (see Deaton, p. 9, 3D virtual reality and p. 29).
As to claim 13, Wyeld as modified teaches wherein enabling the user interaction comprises: receiving, by the computing device, a user preference for a navigable volume, a navigable dimension, or both; and modifying, by the computing device, the 3D graphical environment based on the user preference (see Wyeld.  p. 91, a user to visualize and navigate the collection or object in a 3D space).
As to claim 14, Wyeld as modified teaches The method further comprising: for a patent reference from the group, determining a temporal change in importance of the patent reference; and modifying, by the computing device, the 3D graphical environment to dynamically represent the temporal change in importance (see Wyeld, p. 140, where the user can modified/change the view in a 3D program).
As to claim 15, Wyeld as modified teaches The method further comprising: predicting a trajectory for the patent reference based on a history of temporal changes in importance (see Wyeld, p. 159, “In one embodiment the search engine includes a metadata database that learns associations based on actual user interaction with the search results thereby ensuring more relevant information is retrieved in future, and can account for poor or narrow choice of search terms by users.”).
As to claim 16, Wyeld as modified teaches the method, further comprising: predicting, based on trajectories for patent references, a future growth area of a technology (see Wyeld, p. 159, “In one embodiment the search engine includes a metadata database that learns associations based on actual user interaction with the search results thereby ensuring more relevant information is retrieved in future, and can account for poor or narrow choice of search terms by users.”).
As to claim 18, Wyeld as modified teaches wherein the plurality of patent references comprises one or more claims, and wherein enabling the user interaction comprises enabling the user to make amendments to the one or more claims (see Deaton, p. 4, where the file is the patent and it has interactive 3D graphics to manage the files).

Claims 8-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wyeld  in view of Deaton et al as applied to claims 1-13 and  17-28 above, and further in view of Tran (US Pub 2007/0208719) (Eff filing date of app: 5/8/2007)

As to claim 8, Wyeld as modified does not teach wherein the plurality of patent references comprises one or more of the following types of documents: (a) a patent document, (b) a patent claim, (c) a virtual patent marker, (d) a scientific publication, (e) product description, or (f) combinations of any of (a) through (e).
Tran teaches a system and method for analyzing semantic documents, see abstract in which he teaches wherein the plurality of textual documents comprises one or more of the following types of documents: (a) a patent document, (b) a patent claim, (c) a virtual patent marker, (d) a scientific publication, (e) product description, or (f) combinations of any of (a) through (e) (see abstract and p. 5, Intellectual property (IP) is know as patent).
It would have been obvious to a person having ordinary skill in the 
art at the time the invention was made to have modified Wyeld by the teaching of Tran., because wherein the plurality of textual documents comprises one or more of the following types of documents: (a) a patent document, (b) a patent claim, (c) a virtual patent marker, (d) a scientific publication, (e) product description, or (f) combinations of any of (a) through (e), would enable the method to identify the import parts of the document.

As to claim 9, Wyeld as modified does not teach wherein the 3D graphical environment visualizes a patent landscape for at least one technology space, and wherein the at least one technology space comprises a technology space of patents assigned to a particular assignee and a matched sample of one or more patents assigned to one or more other assignees.
Tran teaches wherein the graphical 3D environment visualizes the patent landscape for at least one technology space, and wherein the at least one technology space comprises a technology space of patents assigned to a particular assignee and a matched sample of one or more patents assigned to one  or more other assignees (see Tran. P. 108). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Wyeld by the teaching of Tran., because wherein the graphical 3D environment visualizes the patent landscape for at least one technology space, and wherein the at least one technology space comprises a technology space of patents assigned to a particular assignee and a matched sample of one or more patents assigned to one  or more other assignees, would enable the method to identify the same type of information on all different patent documents.

As to claim 10, Wyeld as modified teaches wherein the determined plurality of attributes comprise a plurality of key terms related to the at least one technology space, and wherein each key term is represented in the 3D graphical environment by a-respective attribute signpost at a respective attribute location (see Tran, p. 97-109, IP mapping).
As to claim 17, Wyeld as modified teaches wherein: 
the 3D graphical environment is overlaid over the second 3D graphical environment, and enabling the user interaction comprises enabling user interaction with the 3D graphical environment and the second 3D graphical environment to facilitate a joint visual analysis of technology and product strategy (see Wyeld, p. 148, where orb is teach as “visual clues regarding the location (e.g. large amounts of yellow or blue).  Such a search would identify a set or collection of images which are then displayed in a 3D format according to the search criteria (e.g. date, and colour attributes such as Red, Green and Blue content).  The user could then visually inspect the 3D display and identify the desired image.”. ).
Tran teaches a second 3D graphical environment visualizes a product landscape for one or more products (see Tran. P. 108). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Wyeld by the teaching of Tran., because wherein the graphical 3D environment visualizes the patent landscape for at least one technology space, and wherein the at least one technology space comprises a technology space of patents assigned to a particular assignee and a matched sample of one or more patents assigned to one  or more other assignees, would enable the method to identify the same type of information on all different patent documents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081. The examiner can normally be reached M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BELIX M. ORTIZ DITREN
Primary Examiner
Art Unit 2164



/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164